     Case 8:18-cv-02608-SDM-AAS Document 316-1 Filed 01/21/21 Page 1 of 5 PageID 7697


Michelle Moretz-Smith

From:                               Rak Dixit <rak@rakdixit.com>
Sent:                               Friday, January 15, 2021 10:54 PM
To:                                 CHAMBERS FLMD SANSONE
Cc:                                 Mary LaFleur; alennox_lennoxlaw.com
Subject:                            Case 8:18-cv-02608-SDM-AAS, HealthPlan Services, Inc. v. Dixit et al - Doc - Jan 13 2021
                                    - 6-02 PM--1598043485.pdf
Attachments:                        Doc - Jan 13 2021 - 6-02 PM--1598043485.pdf; ATT00001.txt


CAUTION - EXTERNAL:


Dear Amanda,

I got your letter. I take this as your request for me to ask you to be invited to email you:

I’m requesting.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                               1
Case 8:18-cv-02608-SDM-AAS Document 316-1 Filed 01/21/21 Page 2 of 5 PageID 7698
Case 8:18-cv-02608-SDM-AAS Document 316-1 Filed 01/21/21 Page 3 of 5 PageID 7699
Case 8:18-cv-02608-SDM-AAS Document 316-1 Filed 01/21/21 Page 4 of 5 PageID 7700
Case 8:18-cv-02608-SDM-AAS Document 316-1 Filed 01/21/21 Page 5 of 5 PageID 7701




While you express uncertainty as to my “seeming” objections, I’m certain that you
are quite capable of understanding written English, even at your relatively
inexperienced level; I’ll refrain from continuing to join in with your condescending
repartee and just ask you to try reading it again, so as to remove any uncertainty
or doubt, or give me a call at 17276929135 to clear things up; if I am unable to
answer, please text me a time to return your call.

There’s no need for you to fear in potentially steering into inappropriate
engagement by calling; you’re way past those boundary waters, already.

Alternatively, you may attempt to get back to adhering to proper & punctual measures
by positioning this correspondence as “too late...” in meeting with your arbitrary
and always moving “deadlines,” and adjudicate based on what else you can get away
with, on behalf of your family ties to plaintiff’s counsel.

Looking forward to how you manage this, next.


Best regards,

Rak.
